     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel, Region IX,
 3   Social Security Administration
     TIMOTHY R. BOLIN, CSBN 259511
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8982
 8          Facsimile: (415) 744-0134
            Email: timothy.bolin@ssa.gov
 9   Attorneys for Defendant
10
                                   UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12                                           (FRESNO)

13   SHERI LEANNE QUALLS,                              ) No. 1:14-cv-02055-BAM
                                                       )
14          Plaintiff,                                 ) STIPULATION AND ORDER TO EXTEND
                                                       ) TIME
15                  v.                                 )
                                                       )
16                                                     )
     ANDREW SAUL,                                      )
17   Commissioner of Social Security,                  )
                                                       )
            Defendant.                                 )
18
                                                       )
19                                                     )
                                                       )
20
21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
22
     the time by 30 days, to December 23, 2019, for Defendant to file his response to Plaintiff’s Counsel’s
23
     Motion for Attorney Fees (CR 20). Defendant respectfully requests this extension to enable
24   additional time to research the amount of Plaintiff’s past-due benefit award. This has been
25   complicated by the passage of time since the award, and the lack of staffing due to the
26   impending holiday.
27   ////

28   ////




     Extend Stip; 1:14-cv-02055-BAM                    -1-
            The parties further stipulate that any subsequent reply by Plainiff or her Counsel shall be
 1
     modified accordingly.
 2
 3
 4
 5                                                Respectfully submitted,

 6   Date: November 22, 2019                      Cerney Kreuze & Lott, LLP
 7
 8                                          By:   /s/ Shellie Lott*
                                                  SHELLIE LOTT
 9                                                *By email authorization
10
                                                  Attorney for Plaintiff
11
     Date: November 22, 2019                      McGREGOR W. SCOTT
12                                                United States Attorney
13                                                DEBORAH L. STACHEL
                                                  Regional Chief Counsel, Region IX,
14                                                Social Security Administration
15                                        By:     /s/ Timothy R. Bolin
16                                                TIMOTHY R. BOLIN
                                                  Special Assistant United States Attorney
17                                                Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28




     Extend Stip; 1:14-cv-02055-BAM                    -2-
                                                     ORDER
 1
            Based upon the parties’ stipulation, and good cause appearing, Defendant’s response to
 2
     Plaintiff’s motion for attorney’s fees pursuant to the Equal Access to Justice Act (Doc. 20), which is
 3
     currently due on or before December 9, 2019 (Doc. 22), shall be filed by December 23, 2019.
 4
     Plaintiff’s reply, if any, shall be filed on or before January 6, 2020. Counsel for the parties is
 5
     reminded that they are strongly encouraged to meet and confer and resolve this motion without
 6
     further Court involvement.
 7
 8
     IT IS SO ORDERED.
 9
10      Dated:    November 25, 2019                            /s/ Barbara   A. McAuliffe             _
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Extend Stip; 1:14-cv-02055-BAM                     -3-
